EXHIBIT 10.4

Messrs.

Manitex International Inc.

9725 Industrial Drive

Bridgeview, Illinois

21 July 2014

RE: put & call agreement on certain debts owed by PM Group S.p.A. to BPER

Dear Sirs,

we refer to our previous conversations to transcribe here below the content of
your proposal as our full acceptance of the same.

“Messrs

Banca Popolare dell’Emilia Romagna

Via San Carlo 8/20

Modena

Bridgeview, 21 July 2014

RE: put & call agreement on certain debts owed by PM Group S.p.A. to BPER

Dear Sirs,

we refer to our previous conversations and propose hereby the following
agreement:

OPTION AGREEMENT

BY AND BETWEEN

 

  1. Manitex International Inc., a company duly organized and validly existing
under the laws of the State of Illinois (U.S.A.), with registered office at 9725
Industrial Drive, Bridgeview, Illinois, represented herein by Andrew Rooke,
Chief Financial Officer of the company, authorized pursuant to resolution of
10 July 2014, (“Manitex”)

 

1



--------------------------------------------------------------------------------

AND

 

  1. Banca Popolare dell’Emilia Romagna, a company duly organized and validly
existing under the laws of Italy, with registered office in Modena, enrolled
under No. 01153230360 with the register of banks held by the Bank of Italy in
accordance with article 13 of Legislative Decree no. 385 of 1 September 1993
(the “Consolidated Banking Act”) and enrolled with the register held by the Bank
of Italy pursuant to article 64 of the Consolidated Banking Act, represented
herein by Emilio Cremonesi, (“BPER”)

WHEREAS

A. PM Group S.p.A. is a company duly incorporated and validly organised under
the laws of Italy, with registered office at 22 Via Verdi, San Cesario sul
Panaro (MO), Italy, number of registration at the Register of Companies of
Modena 334223, with a share capital of Euro 23,311,420.00, fully paid-in and
divided into no. 101,312,500 ordinary shares, with no par value (“PM” or the
“Company”).

B. PM owns 100% of the shares of Oil & Steel S.p.A, a company duly incorporated
and validly organised under the laws of Italy, with registered office at 22 Via
Verdi, San Cesario sul Panaro (MO), Italy, number of registration at the
Register of Companies of Modena 02313650364 with a share capital of Euro
362,400.00 fully paid-in and divided in no. 362,400 ordinary shares, each having
a par value of Euro 1.00 (“O&S”).

C. Pursuant to a loan agreement entered into on 24 February, 2009, between,
inter alios, BPER and PM, BPER granted and advanced to PM a loan for a maximum
amount of Euro 76,500,000.00, secured by a mortgage and three pledges over
shares of PM, O&S and a further subsidiary of PM (the “Loan Agreement”).

 

2



--------------------------------------------------------------------------------

D. On the date hereof (the “Signing Date”) PM executed a debt restructuring
agreement pursuant to article 182-bis of the IBL (as defined below) with its
banks, including BPER (the “Banks Restructuring Agreement”). The Banks
Restructuring Agreement provides, inter alia, that a portion of the debts owed
by PM to BPER under the Loan Agreement equal on the Signing Date to a principal
amount of Euro 5,000,000.00 will be rescheduled to 2017 and subject to the
provisions of the Banks Restructuring Agreement (the “BPER Subordinated Debt”).
Although not a signatory to the Banks Restructuring Agreement, Manitex
acknowledges its content without exception.

E. On the date hereof, Manitex entered into an investment agreement with the
majority shareholder of the Company (the “Investment Agreement”) in respect of
the subscription by Manitex for a capital increase of the Company at the terms
and conditions set forth in the Investment Agreement.

F. An extraordinary shareholders meeting of the Company has been called-in on
30 June 2014 in first call and on 30 July 2014 in second call to resolve on the
following actions:

 

(i) a PM capital increase for Euro 10,000,000.00 (ten million/00) and a share
premium of Euro 7,927,316.00 (seven million nine hundred twenty seven thousand
three hundred sixteen/00) – conditional upon full subscription thereof
(inscindibile) and a contribution of Euro 26,572,684.00 (twenty six million five
hundred seventy two thousand six hundred eighty four/00) to cover losses,
paid-in also by way of set-off of due claims, with right of option of the
shareholders;

and in the event of failure of the current shareholders to subscribe in full for
the capital increase above

 

(ii) a PM capital increase for Euro 10,000,000.00 (ten million/00)—conditional
upon full subscription thereof (inscindibile), and a share premium of Euro
7,927,316.00 (seven million nine hundred twenty seven thousand three hundred
sixteen/00) – conditional upon full subscription thereof (inscindibile) and a
contribution of Euro 26,572,684.00 (twenty six million five hundred seventy two
thousand six hundred eighty four/00) to cover losses, paid-in also by way of
set-off of due claims, subject to the subscription by Manitex (the “Manitex
Capital Increase”).

 

3



--------------------------------------------------------------------------------

G. The Parties wish hereby to grant Manitex the right to purchase from BPER and
BPER the right to sell to Manitex the BPER Subordinated Debt at the terms and
conditions set forth in this agreement (the “Put and Call Agreement”).

NOW, THEREFORE, in consideration of the recitals mentioned above (which
constitute an integral part of this Put and Call Agreement), the Parties agree
as follows.

1. DEFINITIONS - INTERPRETATION

 

1.1. Definitions. Without prejudice to any other term and/or expression defined
elsewhere in this Put and Call Agreement, the following terms and expressions
shall have the following meaning:

“Auditor” means a company licensed to perform accounting auditing and
certifications.

“Banks Restructuring Agreement” has the meaning set forth in paragraph D. of the
Whereas clause.

“BPER” means Banca Popolare dell’Emilia Romagna s.c.a.r.l.

“BPER Subordinated Debt” means a portion with a principal amount, at the Signing
Date, of Euro 5,000,000.00 (five million) of the debts owed by the Company to
BPER under the Loan Agreement and restructured under the Banks Restructuring
Agreement, or that lower principal amount that may result from the waive or
writing off (if any) made by BPER to cover losses incurred by the Company.

“Business Day” means any day in which the banks are normally open for business
in Milan (Italy) and in Illinois (U.S.A.).

“Call Option” shall have the meaning set out in paragraph b) of Article 2.1.

 

4



--------------------------------------------------------------------------------

“Call Term” shall have the meaning set out at Article 2.4.

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Closing” means the simultaneous actions set out in Article 2.6 to be carried
out by the Parties on the Closing Date for the purposes of transferring the BPER
Subordinated Debt from BPER to Manitex at the terms set out in this Put and Call
Agreement.

“Closing Date” means the 10th (tenth) Business Day following the date on which a
Notice of Exercise has been received by one of the Parties or, in the case under
Paragraph 2.3, the date of delivery of the IA Determination.

“Company” shall have the meaning set out at Whereas clause A.

“Control” means the ownership of an equity interest representing more than 50%
of the outstanding share capital of a corporate entity and the ability to direct
the affairs of such corporate entity by reason of having the power to elect or
appoint, either directly or indirectly, a majority of the governing body of such
corporate entity.

“EBITDA” means, with reference to the PM consolidated financial statement
(including O&S and the subsidiaries that om the Signing Date are indicated in
Schedule 6.16 of the Banks Restructuring Agreement), the EBITDA as defined in
the Banks Restructuring Agreement with the sole exception of the calculation of
the capitalizations which, for the purposes of this definition, shall not
include costs for research and development. “EBITDA 2017” means the EBITDA
relating to the financial year as at 31 December 2017.

“Effective Date” means the date on which all conditions precedent under Article
5 have occurred or have been waived.

 

5



--------------------------------------------------------------------------------

“Encumbrance” means any mortgage, lien, pledge, charge, encumbrance, other
security interest (or an agreement or commitment to create any of them), legal
proceeding (such as seizure), easement, license, option, claim, other rights
in-rem, including option rights, pre-emption rights, rights of first refusal or
veto rights, rights under forward or preliminary sales, transfer or exercise of
any other attribute of ownership.

“Governmental Authority” means any government, state or political subdivision
thereof, national or supranational body, court, tribunal or any person or body
exercising executive, legislative, judicial, regulatory or administrative
functions on behalf of any of them and includes all relevant securities
commissions, stock exchange authorities, foreign exchange authorities, foreign
investment authorities and similar entities or authorities.

“IBL” means the Italian bankruptcy law set out in the Royal Decree n. 267 of
16 March 1942 as subsequently amended.

“Independent Auditor” means the auditing firm (Italian branch) that will be
agreed upon by Manitex and BPER to provide the services called for under
paragraph 2.3 (the Parties hereby undertaking to accept all standard terms and
conditions for mandates of this kind proposed by the selected auditing firm,
including any standard indemnity and hold harmless clauses), or, should Manitex
and BPER fail to agree on its appointment and/or the terms and conditions
thereof within twenty (20) Business Days from the invitation of one Party to the
other to reach agreement, and/or should the Independent Auditor be unable or
unwilling to perform the services called for under paragraph 2.3, the
independent auditing firm (Italian branch) that will thereupon be designated, by
the President of the Court of Modena at the request of either Party after
allowing sufficient time for the hearing of the other; for the purpose of this
clause, “independent” means an auditing firm that has not received any mandate
from any of the Parties in the three (3) years preceding its appointment.

 

6



--------------------------------------------------------------------------------

“Investment Agreement” has the meaning ascribed to it in paragraph E of the
Whereas clause.

“Law” means any constitution, law, legislation, treaty, statute, ordinance,
code, regulation, rule, injunction, judgment, order, decree, ruling, charge, or
other restriction of any Governmental Authority having competent jurisdiction.

“Loan Agreement” has the meaning ascribed to in paragraph C of the Whereas
clause.

“Manitex Capital Increase” has the meaning set out in paragraph F. of the
Whereas clause.

“Notice of Exercise” means a notice notifying the addressee of the exercise of
the Put Option or the Call Option, as the case may be, and specifying the place
where the Closing shall take place which in all cases shall be in the city of
Milan.

“Options” means collectively the Call Option and the Put Option.

“O&S” shall have the meaning set out in Whereas clause B.

“Party” or “Parties” means BPER and Manitex or both of them, as the context may
require.

“Plan” means the industrial and financial plan pursuant to the Restructuring
Agreement.

“PM” shall have the meaning set out at Whereas clause A.

 

7



--------------------------------------------------------------------------------

“PM Auditor” means the company from time to time entrusted by PM with the legal
auditing.

“Purchase Price” shall mean the price of the BPER Subordinated Debt set out in
Articles 2.1 and 2.2 due by Manitex to BPER upon exercise of either one of the
Options.

“Put and Call Agreement” means this agreement including its recitals and
schedules, as it may be amended in writing from time to time.

“Put Option” shall have the meaning set out in paragraph a) of Article 2.1.

“Put Term” shall have the meaning set out at Article 2.4.

“Reorganization”: any extraordinary operation changing the reference perimeter
for the Company’s consolidated financial statement and that may have a negative
impact on the EBITDA.

“Signing Date” means the date of signing of this Put and Call Agreement.

“Subsidiary” means any corporate entity directly or indirectly controlled by PM.

 

1.2. Interpretation. In this Put and Call Agreement, unless the context
otherwise requires:

 

  a) words denoting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting any person
shall include bodies corporate, unincorporated, associations, partnerships and
individuals;

 

  b) references to a recital, an Article, a paragraph of or a Schedule to, are
to a recital of, an Article of, a paragraph of, or a Schedule to, this Put and
Call Agreement, and references to this Put and Call Agreement include its
recitals and its Schedules;

 

8



--------------------------------------------------------------------------------

  c) the headings of an Article or a Schedule of this Put and Call Agreement are
indicated for clarification purposes only and, consequently, they do not form an
integral part of this Put and Call Agreement and may not be used for purposes of
interpretation;

 

  d) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement to any
specific or similar items or matters immediately following it;

 

  e) the words “procure” and “cause” include the obligation to deliver the
performance of a third party pursuant to article 1381 of the Civil Code;

 

  f) the words “herein”, “hereof” and “hereunder” and similar words shall be
construed to refer to this Put and Call Agreement (including the Schedules
thereto) in its entirety and not to any part thereof, unless the context
otherwise requires;

 

  g) the division of this Put and Call Agreement into Articles and/or paragraphs
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Put and Call Agreement;

 

  h) where in this Put and Call Agreement an Italian term is given in italics or
in italics and in brackets after an English term and there is any inconsistency
between the Italian and the English terms, the meaning of the Italian term shall
prevail;

 

  i) any reference in this Put and Call Agreement to a “day” or number of “days”
(without the explicit qualification of Business Day(s)) shall be interpreted as
a reference to a calendar day or number of calendar days. Unless otherwise
expressly indicated, any period of time expressed in days or months shall be
calculated under article 2963 (Computo dei termini di prescrizione) of the Civil
Code.

 

9



--------------------------------------------------------------------------------

1.3. No Adverse Construction against drafter. The language throughout this Put
and Call Agreement shall in all cases be construed as a whole according to its
fair meaning and without implying any presumption that the terms hereof shall be
more strictly construed against one Party as opposed to another by reason of the
rule that a document is to be construed more strictly against the Party who has
prepared the same, it being acknowledged that representatives of all Parties
have participated in drafting and negotiating this Put and Call Agreement.

 

2. OPTIONS

 

2.1. Put and Call Options. Upon the terms and subject to the conditions of this
Put and Call Agreement and pursuant to section 1331 of the Civil Code:

 

  a) By the Put Term, BPER will have the right to sell to Manitex, which will
have the irrevocable obligation to purchase, the BPER Subordinated Debt
(whatever its outstanding amount may be) at the terms set out in this Put and
Call Agreement (the “Put Option”):

 

  (1) at a Purchase Price of Euro 5,000,000.00 (five million) (i) if EBITDA 2017
is higher than Euro 16,500,000 (sixteen million five hundred thousand) or
(ii) if PM carries out any Reorganization in the period from the Signing Date
until the Closing Date without BPER’s prior written consent;

 

  (2) at a Purchase Price equal to Euro 2,500,000.00 (two million five hundred
thousand) if EBITDA 2017 is equal to an amount falling between Euro
14,500,000.00 (fourteen million five hundred thousand) (included) and Euro
16,500,000.00 (sixteen million five hundred thousand) (included).

 

10



--------------------------------------------------------------------------------

  b) By the Call Term, Manitex will have the right to purchase from BPER, which
irrevocably commits to selling, the BPER Subordinated Debt (whatever its
outstanding amount may be) at the terms set out in this Put and Call Agreement
(the “Call Option”) if EBITDA 2017 is equal to an amount falling between Euro
14,500,000.00 (fourteen million five hundred thousand) (included) and Euro
16,500,000.00 (sixteen million five hundred thousand) (included) at a Purchase
Price equal to Euro 2,500,000.00 (two million five hundred thousand);

 

2.2. Undertaking to purchase the BPER Subordinated Debt. If EBITDA 2017 is lower
than € 14,500,000.00 (fourteen million five hundred thousand), Manitex shall
purchase from BPER and BPER shall sell to Manitex the BPER Subordinated Debt for
a consideration of € 1,00 (one) by the Call Term.

 

2.3. Calculation of the EBITDA 2017. In view of the exercise of the Options set
forth at Paragraph 2.1 and the compliance with the undertaking set forth in
paragraph 2.2 above, Manitex will cause the Company to deliver to both Manitex
and BPER a copy of the consolidated financial statements of the Company as at
31 December 2017 within thirty (30) days from approval thereof by the Company’s
shareholders’ meeting in compliance with applicable law, together with a
separate document, undersigned by PM’s Auditor, showing the good faith
calculation of EBITDA 2017 (the “Date of Delivery of the EBITDA 2017
Calculation”). BPER may disagree with the calculation of the EBITDA 2017
received by Manitex by sending to Manitex a written notice in this respect
within thirty (30) Business Days following receipt of the Manitex calculation.
In this case, the EBITDA 2017 shall be calculated by the Independent Auditor, it
being agreed that:

 

  2.3.1. the Independent Auditor shall (i) apply this Put and Call Agreement and
resolve any issues and matters necessary or expedient for the performance of its
mandate; and (ii) deliver to Manitex and BPER a written determination of the
EBITDA 2017 (the “IA Determination”) within thirty (30) Business Days of the
date of its appointment;

 

11



--------------------------------------------------------------------------------

  2.3.2. Manitex shall procure, also committing on behalf of the Company
pursuant to Article 1381 of the Civil Code, that the Independent Auditor is
given access to all books, records, financial statements, business plans and
other documents, of the Company and its subsidiaries, and information as are
requested by it for the purpose of making its determination; and

 

  2.3.3. all costs and expenses related to the determination of the EBITDA 2017
by the Independent Auditor shall be borne by Manitex.

 

2.4. Exercise of the Options. BPER may exercise the Put Option starting from the
latest between (i) the Delivery Date of the Calculation of the EBITDA 2017 and
(ii) the IA Determination Date and until the 80th (eightieth) Business Day
following the applicable date between the two mentioned above (the “Put
Term”).The Call Option may be exercised by Manitex by the 80th (eightieth)
Business Day following the deadline of the Put Term (the “Call Term”). Both
Options must be exercised by sending to the relevant Party a Notice of Exercise,
which once delivered shall be irrevocable.

 

2.5. Transfer of Title. The transfer of title of the BPER Subordinated Debt from
BPER to Manitex will take place as a result of the exercise of one of the
Options, without need for further formalities, conditional on the payment of the
Purchase Price.

 

2.6. Terms of transfer. On the Closing Date, the BPER Subordinated Debt will be
transferred without recourse (pro-soluto) as unsecured monetary claim, thus with
no guarantee on the solvency of the Company.

 

12



--------------------------------------------------------------------------------

2.7. Closing. On the Closing Date:

(A) Manitex shall:

 

  (i) pay the Purchase Price to BPER;

 

  (ii) execute and cause the Company to execute all the documentation that BPER
may deem reasonably necessary or adequate to provide evidence to the transfer of
the BPER Subordinated Debt under applicable Law; and

 

  (iii) cause the Company to undersign a statement as acceptance of the transfer
of the BPER Subordinated Debt to Manitex;

(B) BPER shall undersign and deliver to Manitex all the documents that Manitex
may deem reasonably necessary or adequate to provide evidence to the transfer of
the BPER Subordinated Debt under applicable Law:

 

2.8. One Transaction. All actions and transactions constituting the Closing
pursuant to Paragraph 2.8 shall be regarded as one single transaction, so that,
at the option of the Party having interest in the performance of any relevant
specific action or transaction, no action or transaction constituting the
Closing shall be deemed to have taken place if and until all other actions and
transactions constituting the Closing shall have been properly performed in
accordance with the provisions of this Put and Call Agreement, save the
liability of the defaulting party.

 

2.9. Consideration for the Options. The Parties hereby acknowledge that (i) a
satisfactory consideration for the Call Option is represented by the Put Option
and vice versa and that (ii) no other consideration shall be due by either Party
to the other in respect of the Options granted hereunder.

 

3. REPRESENTATIONS AND WARRANTIES OF BPER

 

3.1 BPER hereby makes the following representations and warranties to Manitex,
each of which shall be true and correct also on the Effective Date and the
Closing Date:

 

13



--------------------------------------------------------------------------------

  3.1.1 BPER is a bank duly incorporated, validly existing and in good standing
under the laws of Italy;

 

  3.1.2 all corporate actions and other proceedings required to be taken by or
on behalf of BPER to authorize BPER to enter into and to carry out this Put and
Call Agreement have been duly and properly taken, and this Put and Call
Agreement has been duly executed and delivered by BPER and constitutes the valid
and binding obligation of BPER enforceable against BPER in accordance with its
terms;

 

  3.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
governmental or public body or authority is required of BPER under Italian Law
in connection with the execution and performance of this Put and Call Agreement;

 

  3.1.4 the execution and delivery of this Put and Call Agreement by BPER and
the consummation of the transactions contemplated hereby will not conflict with,
or result in the breach of, or constitute a default under, the articles of
incorporation or the by-laws of BPER;

 

  3.1.5 BPER is the exclusive owner of the BPER Subordinated Debt that is clear
and free from any Encumbrance and BPER has the full right, power and authority
to sell, assign, transfer and deliver the BPER Subordinated Debt in accordance
with the terms of this Put and Call Agreement and the Banks Restructuring
Agreement, also by virtue of the express consent given by the Company and
Unicredit pursuant to the Banks Restructuring Agreement to the transfer of the
BPER Subordinated Debt as per this Agreement;

 

14



--------------------------------------------------------------------------------

  3.1.6 on the Closing Date, the BPER Subordinated Debt will be unconditionally
and freely transferable under the Loan Agreement and the Banks Restructuring
Agreement, also by virtue of the express consent given by the Company and
Unicredit pursuant to the Banks Restructuring Agreement to the transfer of the
BPER Subordinated Debt as per this Agreement;

 

  3.1.7 the BPER Subordinated Debt is valid and existing pursuant to article
1266 of the Civil Code;

 

  3.1.8 the principal amount of the BPER Subordinated Debt on the date hereof is
Euro 5,000,000.00 (five million), and the same will be on the Closing Date,
without prejudice to what has been set forth pursuant to the Banks Restructuring
Agreement in the event of PM losses;

 

  3.1.9 the Loan Agreement is valid and enforceable under Italian Law;

 

  3.1.10 BPER has correctly, completely and diligently kept and shall correctly,
completely and diligently keep until the Closing Date the books, records, data
and documents regarding the BPER Subordinated Debt in compliance with all
requirements of applicable Italian Laws;

 

3.2 BPER shall indemnify and hold Manitex harmless in respect of all losses or
damages incurred or suffered by Manitex as a result of any representations and
warranties not being true and correct and/or the breach by BPER of any covenants
and/or obligations contained in this Put and Call Agreement.

 

4. REPRESENTATIONS AND WARRANTIES OF MANITEX

 

4.1 Manitex hereby makes the following representations and warranties to BPER,
each of which shall be true and correct also on the Effective Date and the
Closing Date:

 

15



--------------------------------------------------------------------------------

  4.1.1 Manitex is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 

  4.1.2 all corporate actions and other proceedings required to be taken by or
on behalf of Manitex to authorize Manitex to enter into and to carry out this
Put and Call Agreement have been duly and properly taken, and this Put and Call
Agreement has been duly executed and delivered by Manitex and constitutes the
valid and binding obligation of Manitex enforceable against Manitex in
accordance with its terms;

 

  4.1.3 no application to, or filing with, or consent, authorization or approval
of, or license, permit, registration, declaration or exemption by, any
Governmental Authority is required of Manitex in connection with the execution
and performance of this Put and Call Agreement;

 

  4.1.4 the execution and delivery of this Put and Call Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in the breach of, or constitute a default under, the articles of
incorporation or the by-laws of Manitex;

 

  4.1.5 Manitex has not incurred any liability for any brokerage, finder’s or
similar fees or commissions in connection with the transactions contemplated
hereby, the payment of which could be validly claimed from BPER.

 

  4.1.6. As stated in the Whereas clause D, Manitex has thorough knowledge of
the Debt Restructuring Agreement and the documentation attached and in the
performance of the BPER Subordinated Debt regulation, and thus executes this
Agreement with the full knowledge of the substantive regulation and the legal
regime applicable to the BPER Subordinated Debt pursuant to the Debt
Restructuring Agreement without exception.

 

16



--------------------------------------------------------------------------------

4.2 Manitex shall use the BPER Subordinated Debt, once the transfer is
completed, so to issue, for a corresponding amount and within thirty
(30) Business Days from the Closing Date, a capital increase of the Company.

 

4.3 Manitex shall indemnify and hold BPER harmless in respect of all losses or
damages incurred or suffered by BPER as a result of any representations and
warranties not being true and correct and/or the breach by Manitex of any
covenants and/or obligations contained in this Put and Call Agreement.

 

5. CONDITIONS PRECEDENT

 

5.1 This Put and Call Agreement shall become effective subject to (i) the Banks
Restructuring Agreement becoming effective and (ii) the Execution of the Manitex
Capital Increase, as defined in the Banks Restructuring Agreement, by Manitex no
later than 31 January, 2015.

 

5.2 Without prejudice to paragraph 9.2, this Put and Call Agreement shall cease
to have effect subject to the occurrence of any of the following conditions
subsequent:

 

  5.2.1 the consummation of the transactions contemplated hereunder being
restrained, enjoined or otherwise prohibited or made illegal by any applicable
Law applicable to either BPER or Manitex, it being understood that, in the event
one of the clauses or this Agreement were void or invalid, the Parties shall do
whatever is in their power to agree on clauses with substantially the same
effect; and

 

  5.2.2 any of the Parties being subject to any enforceable order, injunction,
judgment or decree issued by any Governmental Authority or other legal restraint
or prohibition preventing the consummation of transactions hereunder, it being
understood that, in the event one of the clauses or this Agreement were void or
invalid, the Parties shall do whatever is in their power to agree on clauses
with substantially the same effect.

 

17



--------------------------------------------------------------------------------

5.3 Manitex and BPER may at any time in whole or in part and conditionally or
unconditionally waive the conditions set out in articles 5.1 and 5.2 by sending
a written notice to the other Party.

 

5.4 If the conditions precedent under article 5.1 has not occurred prior to
31 January 2015, this Put and Call Agreement shall be definitively without
effect.

 

6. ACKNOWLEDGMENT

It is acknowledged and agreed by the Parties that:

 

(a) this agreement is qualified from the beginning by the risk and uncertainties
relating to the benefits and/or losses of the parties and it is therefore to be
considered a “aleatory contract” (“contratto aleatorio”);

 

(b) articles 1467 ss. of the Italian civil code do not apply to this agreement;

 

(c) Manitex shall from time to time at its own cost on being reasonably required
to do so by BPER, perform or procure the performance of all such acts and/or
execute or procure the execution of all such documents in a form satisfactory to
such other party to give full effect to this Agreement and to secure such other
party the full benefit of the rights, powers and remedies conferred upon such
party by or pursuant to this Agreement.

 

7. REORGANIZATION

 

7.1 Without prejudice to paragraph 2.1(a)(1)(ii), should a Reorganization occur:

 

(a) all debts, instruments and other securities which shall have become owned by
BPER or any right to which BPER shall have become entitled as a result of a
Reorganization and which derive (whether directly or indirectly) from the BPER
Subordinated Debt shall be deemed to be subject to the Options and undertakings
set forth in this Put and Call Agreement; and

 

18



--------------------------------------------------------------------------------

(b) any reference in this Put and Call Agreement to the BPER Subordinated Debt
shall be construed to give full effect to paragraph 7.1(a).

 

8. TAXES, COSTS AND EXPENSES

 

8.1 Manitex shall bear all the taxes, costs and expenses incurred in connection
with this Put and Call Agreement.

 

9. MISCELLANEOUS

 

9.1 Assignment prohibited. Except as otherwise specifically provided herein, no
Party may assign any of its rights, interests or obligations hereunder without
the prior written consent of the other Party.

 

9.2 Partial invalidity. The invalidity or unenforceability of any provision of
this Put and Call Agreement shall not affect the remaining provisions thereof,
which shall continue to be valid, effective and enforceable in accordance with
their terms. Without prejudice to the other provisions of Article 1419 of the
Civil Code, the Parties shall negotiate in good faith the substitution of such
invalid or unenforceable provision with another provision that has substantially
the same effect in terms of the purposes of the Agreement.

 

10. GOVERNING LAW AND JURISDICTION

 

10.1 This Put and Call Agreement is governed by and shall be construed in
accordance with the laws of Italy.

 

10.2 The Courts of Milan shall have exclusive jurisdiction in respect of any
dispute arising out of this Put and Call Agreement.

# # #

 

19



--------------------------------------------------------------------------------

If you agree with this proposal, please return to us this letter duly signed by
way of acceptance thereof.

Kind regards,

/s/ Andrew M. Rooke                                        
                        

Manitex International Inc.

Kind regards,

/s/ Emilio Cremonesi                                        
                        

Banca Popolare dell’Emilia Romagna s.c.

 

20